DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both rim joist and outer beam.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally, claim 1 is held to be indefinite because there is no antecedent basis for the term “the LVL.”  The examiner believes “the LVL” refers to “the assembled LVL” and has examined the claims accordingly.  In order to correct said problem, “assembled LVL” could be amended to simply “LVL”.
With regards to claim 2, said claim is held to be indefinite because it is unclear what is meant by “a predetermined amount of time” and how such time is determined (by whom, at which point, etc.)
Claims 13-15 are held to be indefinite because it is unclear what is meant by “type A and B CA”; “type B and C ACQ”;  and “type A, B and C CCA.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState).
Perlus teaches a method of making plywood comprising: obtaining assembled plywood, the assembled plywood comprising a plurality of layers of veneer wood assembled together with adhesive (by definition;  see also col 1, lines 23+); loading the plywood into a pressure chamber (col 1, lines 26+): creating a vacuum in the pressure chamber thereby removing air from the plurality of layers of veneer 
Perlus does not teach said process may be done with LVL.  However, OKState teaches that LVL is similar to structural plywood with the main difference between the two products being the grain orientation of each veneer.  OKState further teaches LVL has advantages with regards to dimension, shape, and high strength properties.  Thus, it would have been obvious to one of ordinary skill in the art to utilize LVL in the place of the plywood taught in Perlus because the two products are similar and LVL has advantages with regards to dimension, shape, and strength properties.
With regards to claims 2-4, Perlus teaches the impregnation time could be as long as 6-8 hours (see column 1, lines 44+).
With regards to claim 10, the resulting product would comprise a treated laminated veneer lumber (LVL) comprising assembled LVL treated with an inorganic solution in a pressure chamber wherein the inorganic solution is penetrated through an entire thickness of the assembled LVL.  Alternatively, the examiner takes the position that it would have been obvious to select the pressure and time of impregnation to ensure the inorganic solution penetrates the entire thickness of the LVL.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState), as applied to claims 1-4 above, and further in view of Allen (US 3,968,276).
Perlus in view of OKState is relied upon as above but does not teach removing the inorganic solution from the pressure chamber subsequent to waiting the predetermined amount of time.  However, Allen teaches a method of impregnating a fire retardant into a wood product similar to Perlus and teaches the solution should be drained from the pressure chamber subsequent to waiting the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState) and Allen (US 3,968,276).as applied to claims 1-5 above, and further in view of Cheng (US 6,565,923).
Perlus in view of OKState and Allen is relied upon as above, but none of the reference teaches
creating a vacuum in the pressure chamber subsequent to removing the inorganic solution from the pressure chamber. However, Cheng teaches a method of impregnating reinforced strand board using a solution in a pressurized vessel (abstract).  Cheng teaches that   applying a vacuum in the pressure chamber subsequent to removing the solution from the chamber (col 3, lines 17+) results in a board that has a clean surface with no obvious solution remaining on the surface thereof.  Thus, it would have been obvious to one of ordinary skill in the art to apply a vacuum to the pressure chamber subsequent to the removal of the solution in order to remove excess solution from the board.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState), Allen (US 3,968,276) and Cheng (US 6,565,923), as applied to claims 1-6 above, and further in view of Koetter et al (US 5,123,177) or Koslow (US 2003/0226277).
Perlus in view of OKState, Allen, and Cheng is relied upon as above, but does not teach the treated LVL should be removed from the pressure chamber and placed onto concrete pad for drying.  However, Perlus teaches the treated lumber should be removed from the vessel and placed in a kiln (column 1).  Additionally, Koslow teaches kilns generally have a floor made from concrete (0025). .
Claims 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState), as applied to claims 1-4 above, and further in view of Richardson (US 8,158,208).
Perlus is relied upon as above, but does not teach the treatment should comprise at least one of micronized copper azole (MCA), copper azole (CA), ammoniacal copper quaternary (ACQ), ammoniacal copper zinc arsenate (ACZA) and chromatid copper arsenate (CCA).  However, Richardson teaches micronized copper azole (MCA), copper azole (CA), ammoniacal copper quaternary (ACQ), ammoniacal copper zinc arsenate (ACZA) and chromatid copper arsenate (CCA). Are commonly used preservatives to treat wood to resist insect attack and decay (see Background of the Invention).  Thus, it would have been obvious to utilize one or all of said known preservatives in the treatment solution of Perlus in order to prevent insect attack and decay.  
With regards to claims 13-15, the examiner takes the position that the genus taught in Richardson are sufficiently specific as to allow the skilled artisan to immediate envisage utilizing any of the species of the explicated recited genus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2009/0013596) teaches the claimed inorganic impregnates (0017) are known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/               Primary Examiner, Art Unit 3649